Citation Nr: 0817086	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for the residuals of 
dental trauma for the purpose of VA outpatient dental 
treatment.

2.	Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
extraction of teeth numbers 16, 17, and 32, claimed as dental 
trauma, and substance induced mood disorder, claimed as 
depression.  


FINDINGS OF FACT

1.	The veteran is not shown to have a dental condition 
resulting from a combat wound or other service trauma and his 
third molars were removed, but not due to the development 
disease or pathology of the teeth.

2.	An acquired psychiatric disorder was not identified during 
service or within the one-year period following the veteran's 
discharge from active duty, and the preponderance of the 
competent evidence is against finding that the veteran's 
current psychiatric disorders are related to his period of 
military service or any event thereof.


CONCLUSIONS OF LAW

1.	Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2007).

2.	An acquired psychiatric disorder, claimed as depression, 
was not incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005 and a 
rating decision in December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Dental Trauma

The veteran argues that the extraction of his wisdom teeth 
numbers 16, 17, and 32, amounts to dental trauma.  In order 
to establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

As to each noncompensable service-connected dental condition, 
a determination must be made as to whether it was due to 
combat wounds or other service trauma. 38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

However, third molars will not be considered service-
connected for treatment purposes unless the disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or inservice trauma.  
38 C.F.R. § 3.381(e)(3).  Impacted or malposed teeth and 
other developmental defects will also not be considered 
service-connected for treatment purposes unless the disease 
or pathology of the teeth developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(e)(4).

Service dental records show that the veteran's wisdom tooth 
number 32 was extracted in July 1980.  In December 1980, his 
wisdom teeth numbers 16 and 17 were pulled.  The dental 
record does not show that these teeth were pulled due to 
trauma.  They were extracted because they were impacted.  
And, his service medical records do not indicate that he 
sustained injury to his face or jaw during service.  

Furthermore, while the veteran's third molars were extracted 
after more than 180 days of active service because they were 
impacted, the evidence does not show that disease or 
pathology of those teeth developed after 180 days of active 
service.

After a careful review of the evidence, the preponderance of 
the evidence does not support the claim.  The Board finds 
that the extraction of the veteran's wisdom teeth due to 
their being impacted does not constitute dental trauma within 
the meaning of the law applicable to dental benefits.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).  Furthermore, the 
evidence does not show that disease or pathology of those 
teeth developed after 180 days of active service.  Hence, 
service connection for dental trauma for the purpose of 
obtaining VA outpatient dental treatment must be denied.  The 
Board finds that the preponderance of the evidence is against 
the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The veteran claims that he has an acquired psychiatric 
disorder, claimed as depression, as result of active duty 
service.  His service medical records are wholly devoid of 
complaints, treatment, or diagnoses of an acquired 
psychiatric disorder.  Post-service medical records show that 
he was brought to the VA in December 2000 complaining of 
depression.  He was incarcerated at the time and reported 
feeling down, having low energy, and craving drugs.  He was 
alert and oriented to time, place, and person.  No perceptual 
disturbance was noted.  His speech was normal.  He was 
diagnosed with alcohol dependence in partial remission, 
cocaine dependence in partial remission, and substance-
induced mood disorder.  

The veteran was seen in July 2005 for a regular follow up for 
personality disorder.  He complained that he was having 
problems sleeping.  His personal hygiene and grooming were 
good.  He was alert and oriented to time, place, and person.  
His mood and affect were euthymic and appropriate.  The 
veteran was diagnosed with personality disorder and 
polysubstance dependence and given a Global Assessment of 
Functioning (GAF) score of 60. 
  
The veteran was hospitalized in July 2005 for depression and 
suicidal ideation.  He reported having a long history of 
polysubstance dependence, personality disorder, and 
depression.  He stated that for the last three years he 
consumed one pint of liquor every three or four days.  He 
also reported smoking cocaine since 1986.  His hospital 
records indicate that he was safely detoxed and discharged in 
August 2005.  His final diagnosis was alcohol and cocaine 
dependence, substance-induced mood disorder, and personality 
disorder nos with cluster B trait.  A GAF score of 61-70 was 
assigned.  

After carefully considering the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against granting the claim.  First, service 
connection may not be granted for the veteran's personality 
disorder because it is not considered a disease or injury 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2007).

Second, the evidence of record shows that the veteran's mood 
disorder was caused by his abuse of drugs and alcohol and 
compensation is not provided if disability is a result of a 
person's own willful abuse of alcohol and drugs.  38 U.S.C.A. 
§ 1110.  

Third, the evidence does not show a link between the 
veteran's substance-induced mood disorder and his period of 
service.  There is a 19-year evidentiary gap between his 
separation from service and his December 2000 diagnosis of 
substance-induced mood disorder.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  Maxson v. Gober,  230 F.3d 
1330 (Fed. Cir. 2000).  

Finally, no medical professional has related the veteran's 
psychiatric and personality disorders to his service or to 
any disease or injury incurred in or aggravated by service.  
The veteran's complaints have been attributed to a substance-
induced mood disorder and a personality disorder.

The Board acknowledges that the veteran's assertion that he 
has depression that began in service.  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim, and the claim must therefore be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for dental trauma for the purpose of 
obtaining VA outpatient dental treatment is denied.

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


